PER CURIAM.
S.T. appeals the termination of her parental rights as to her three minor children. We conclude that the trial court was correct in its ruling that the State met its burden of proving by clear and convincing evidence that it is in the best interest of the children that the termination of parental rights be ordered. See Myles v. Department of HRS, 590 So.2d 1053 (Fla. 3d DCA 1991). We do not find it necessary to lay out the facts here, but we do note with approval the following statement by the trial court:
“The children’s well-being and health has been endangered while in the parents’ care and that has been repeated time and again.
The mental-health and physical-health needs ... of the children are great and their future needs will remain significant for at least some period of time. And those needs really can only be and are *373now, thank goodness, being met in the placement that they are currently in.”
(T. 313).
Affirmed.